Michele A. Goldman, Assistant Appellate Defender, For Ellis, Shawn Patrick
Glenn Gerding, Appellate Defender
Daniel P. O'Brien, Special Deputy Attorney General
Kimberly N. Callahan, Assistant Attorney General, For State of North Carolina
T. Lynn Clodfelter, District Attorney, For State of North Carolina
The following order has been entered on the motion filed on the 28th of August 2019 by Defendant for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 29th of August 2019."